ICJ_088_Lockerbie_LBY_GBR_1998-12-17_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 17 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 17 DECEMBRE 1998
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United Kingdom), Order of 17 December 1998, I.C.J. Reports 1998,
p. 746

Mode officiel de citation:
Questions d'interprétation et d'application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 17 décembre 1998, C.ILJ. Recueil 1998,
p. 746

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 7

ISBN 92-1-070786-9

 

 

 
746

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1998 1998

17 décembre
Rôle général

17 décembre 1998 n° 88

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UND

ORDONNANCE

Le juge doyen, faisant fonction de président de la Cour internationale
de Justice en vertu du paragraphe 3 de l’article 13 du Règlement de la
Cour,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,

Vu l’ordonnance en date du 30 mars 1998, par laquelle la Cour,
compte tenu des vues des Parties, a fixé au 30 décembre 1998 la date
d'expiration du délai pour le dépôt du contre-mémoire du Royaume-Uni;

Considérant que, par lettre du 8 décembre 1998, l’agent du Royaume-
Uni s’est référé à de récentes initiatives diplomatiques et a prié la Cour
d'envisager la suspension ou la prorogation éventuelle, pour une période
déterminée, du délai pour le dépôt du contre-mémoire de son gouverne-
ment; et considérant que, dès réception de cette lettre, le greffier adjoint
en a fait tenir copie à l’agent de la Libye;

Considérant que, par lettre du 14 décembre 1998, l’agent de la Libye a

indiqué que son gouvernement s’opposait, pour les raisons exposées dans
ladite lettre, à toute suspension ou prorogation de délai;
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 17 XII 98) 747

Compte tenu de l’échange de vues préliminaire auquel la Cour a pro-
cédé sur la question,

Reporte au 31 mars 1999 la date d’expiration du délai pour le dépôt du
contre-mémoire du Royaume-Uni;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-sept décembre mil neuf cent quatre-vingt-dix-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Grande
Jamahiriya arabe libyenne populaire et socialiste et au Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Le juge doyen,
{ Signé) Shigeru Opa.
Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
